Citation Nr: 1128008	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-16 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for multiple myeloma, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  He also had service prior to active duty in the Naval Reserve.  

This matter is on appeal from a July 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  In this case, the Board determines that further development is necessary before the merits of the claim may be addressed.

Specifically, a review of the record shows that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since October 2004.  He indicates that the award of disability benefits was based on his multiple myeloma and the chronic residuals related thereto.  A review of the claims file does not indicate that an attempt was made to acquire the SSA decision or the records/evidence it considered in making its decision.  None of the adjudicative documents relating to this appeal indicate that such records were reviewed.


In general, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant). 

The Veteran's primary assertion is that  his diagnosed multiple myeloma his due to his exposure to Agent Orange while his ship (the USS MULLANY (DD-528)) operated in the coastal waters off the Republic of Vietnam in conjunction with Operation Sea Dragon, a naval offensive against North Vietnamese forces from 1966 to 1968.  Multiple myeloma is a disorder that may be presumed related to herbicide exposure if the evidence establishes such exposure.  38 C.F.R. § 3.307, 3.309 (2010).  

Thus, the salient issue is whether the evidence establishes that the Veteran was exposed to Agent Orange while on active duty.  However, VA is also obligated to consider whether service connection may be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).   It is not clear whether these records are relevant or not to his claim, and the Veteran has not asserted that his disorder is directly related to active duty.  See Hearing Transcript (T.) at 12.  Nevertheless, in order to prevent any potential prejudice to the Veteran, the SSA records should be acquired in order to allow the claim to be considered after reviewing all available evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility.  If no SSA records are available, it should be so noted in the claims file.

2.  After completion of the foregoing, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

